DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 16 are objected to because of the following informalities: “front opening universal pod” is more commonly known referred to as “front opening unified pod”.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniyama et al. 2015/0024671.
In Re Claim 1 Taniyama et al. teach system for semiconductor device processing, comprising:		a front opening universal pod (FOUP), (5, Fig 1) configured to hold one or more semiconductor wafers;													a load dock (2, 24, 26) having a stage (2) and a receiving portion (24) extending above the stage, wherein the FOUP is positioned on the stage;									a fan filter unit (FFU) (33, Fig. 1) positioned above the load dock; and					an air flow optimizer device (6, Fig. 1) disposed on the receiving portion and under the FFU, wherein the air flow optimizer device has an inlet opening (pipes and joints, Paragraph 49) and an outlet opening, (nozzles, Paragraph 50) wherein a channel (61, Fig. 1) extends between the inlet opening and the outlet opening.
In Re Claim 5, Taniyama et al. teach wherein the one or more semiconductor wafers of the FOUP are operable to be accessed through an opening in the receiving portion.  (See Fig. 1) 
In Re Claim 9, Taniyama et al. teach wherein the load dock is an air purge load port. (See Fig. 1) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama et al. and in view of Hiroki 2016/0293454.
In Re Claims 2-4 and 7-8, Taniyama et al. teach the system of Claim 1 as discussed above.
Taniyama et al. do not teach an air flow optimizer device including a modification device including the inlet opening and the outlet opening and at least one extension plate extending downward from the modification device.
However, Hiroki teaches an air flow optimizer device (40) including a modification device including the inlet opening (23) and the outlet opening (see opening where gas flows, Fig. 2) and at least one extension plate (30) extending downward from the modification device; and 				the extension plate is longer than FOUP in a first direction. (See Fig. 2) and 				wherein the channel decreases in width from the inlet opening to the outlet opening. (See Fig. 2); and														wherein the air flow optimizer device includes a first extension plate (30, right side, Fig. 2) and a second extension plate, (30 left side Fig. 2) and a modification device (tapered portion, Fig. 2) extending between the first and second extension plates, and wherein the first extension plate is on a first side of the opening, the second extension plate is on a second side of the opening, and the modification device is on a top side of the opening. (See Fig. 2) and							   		 wherein the load dock is connected to an equipment front end module. (see Fig. 2) 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use an air flow optimizer device with a modification device in the system of Taniyama et al. as taught by Hiroki in order to better direct gas flow to the FOUP.
Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama et al. and in view of Hiroki 2016/0293454.
In Re Claim 16, 19 and 20, Taniyama et al. teach a method of semiconductor device fabrication, comprising: providing a load port (2, Fig. 1) adjacent a mini-environment (3S), wherein the mini-environment includes an air flow optimization device (6) having a first opening (pipes and joints, Paragraph 49) and a first outlet (nozzles, Paragraph 50); 								loading front opening universal pod (FOUP) onto the load port; (See Fig. 1) 	
Taniyama et al. do not teach providing a gas in the mini-environment to first opening of the air flow optimization device, wherein the gas is provided in a first direction to the first opening; 			modifying a directional flow of the gas using the air flow optimization device, wherein the gas is provided in a second direction exiting the first outlet to the mini-environment; and 				loading a wafer from the FOUP to the mini-environment having the gas provided in the second direction.
However, Hiroki teaches providing a gas in the mini-environment to first opening (opening at 42, Fig. 2) of the air flow optimization device (40, Fig. 2), wherein the gas is provided in a first direction (horizontal) to the first opening; 								modifying a directional flow of the gas using the air flow optimization device, wherein the gas is provided in a second direction (downward, See Fig. 2) exiting the first outlet (see Fig. 2 where downward arrows originate) to the mini-environment; and 								loading a wafer from the FOUP to the mini-environment having the gas provided in the second direction. (Paragraph 32) and 											wherein the gas has a first flow rate adjacent the first opening and a second flow rate adjacent the outlet opening, wherein the second flow rate is greater than the first flow rate. (Paragraph 41) and 		wherein the providing the gas in the first direction is performed by a fan filter unit (42) disposed above the mini-environment. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add provide gas to the first opening in a first direction and modify the directional flow of the in a second direction in the method of Taniyama et al. as taught by Hiroki in order to provide air using the Coanda effect minimizing moving parts.
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Lin teaches a load port with a gas curtain.
Sung et al. load ports under a fan unit in a clean room.						
Kitano et al. teach a load dock under an FFU.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652